      Case 1:20-cv-00325-KD-B Document 8 Filed 12/04/20 Page 1 of 1                    PageID #: 55


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

NEVIS JENNINGS, JR., #151358,                        )
     Plaintiff,                                      )
                                                     )
vs.                                                  )       CIVIL ACTION 1:20-00325-KD-B
                                                     )
SEDRICK S. WOODGET, et al.,                          )
     Defendants.                                     )

                                                ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and a de novo determination of those portions of the Report and Recommendation to which objection is

made, the Report and Recommendation of the Magistrate Judge dated November 3, 2020 and made under

28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that: 1) Plaintiff’s claims against Defendant Bullard are

DISMISSED without prejudice as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i); 2) Plaintiff's claims

against Defendants Bennett and Raybon are DISMISSED without prejudice for failure to state a claim

upon which relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii); and 3) Plaintiff’s claims

against Defendant Woodget should proceed.

       DONE and ORDERED this the 4th day of December 2020.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
